DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 29 August 2022.
Claims 42, 45-46, 48-49b 51-52, 54-56, and 58-60 have been amended.
Claims 42-61 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments, in light of the amendments, regarding the §112 and §103 rejections have been fully considered and are persuasive.  As such, the rejections have been withdrawn. 
No terminal disclaimer has been filed and thus the double patenting rejection still applies.  Here, it would be obvious of one of ordinary skill in the art to modify the ‘471 patent to be much broader (i.e. narrow anticipates or teaches broad).  
Applicants remarks regarding the §101 rejection and amendments have been considered but are not persuasive.  The evidentiary support mentioned by the Berkheimer memo is only required if the Examiner asserts that the claims are “well-understood, routine and conventional.”  Here, no assertions were made and thus the arguments are moot.  Even assuming arguendo, the Examiner notes that subject matter eligibility and novelty/non-obviousness are two separate inquires, neither being a benchmark for the other.  See Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1311 (Fed. Cir. 2016) (“Novelty is the question of whether the claimed invention is new.  Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise.  The inventiveness inquiry of § 101 should therefore not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103.”).
As noted previously , the "receiving..." step is simply an extrasolution data gathering activity, and the "providing..." step is simply a post solution activity of data output.  Thus the claims are still directed towards an abstract idea. The claims are not integrated into a practical application, as noted in previous rejections, the claims recitation of the “web service,” “via an interface of the web service from a remote client location” and “via an interface of the web service to the remote client location,” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The amendments also do not amount to an inventive concept (nor significantly more), as the additional elements are mere instructions to apply the abstract idea.  Merely requiring the use of generic computing components, by itself does not transform the otherwise-abstract processes of performing computations in accordance with a mathematical formula on that data and/or mental process of performing some sort of judgement on whether or not a product is authentic by observing or inspecting the product by hand. As such the rejection was not withdrawn.
Applicants further argue that the claims are similar to the recent Enfish decision; however the Examiner respectfully disagrees.  Unlike Enfish, the instant claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore still directed to an abstract idea.  Again, unlike Enfish, the instant claims focus not on such an improvement to the computers as tools, but on certainly independent abstract ideas that use the computers as tools and therefore do not amount to significantly more than the abstract ideas themselves.  Considered as an ordered combination, the computer components of Applicants’ products and systems add nothing that is not already present when the steps are considered separately. An abstract idea does not become non abstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable.”).  If it is determined that the patent is drawn to an abstract idea or otherwise ineligible subject matter, at a second step we ask whether the remaining elements, either in isolation or combination with the non-patent ineligible elements,  are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). Put another way, there must be an “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. A simple instruction to apply an abstract idea on a computer is not enough. Alice, 134 S. Ct. at 2358 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible idea into a patent eligible invention. Stating an abstract idea ‘while adding the words “apply it’’ is not enough for patent eligibility.’” (quoting Mayo, 132 S. Ct. at 1294)).  Viewed as a whole, Applicants’ claims simply recite the concept of data collection as performed by a generic computer. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of collecting data using some unspecified, generic computer.  Under these precedents, that is not enough to transform an abstract idea into a patent-eligible invention (See Alice Corp. Pty. Ltd. 134 S.Ct. at 2360).	


Double Patenting
Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of Patent No. 10,482,471. Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/684,853
10,482,471
42. A system, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a web service, wherein the web service is configured to: receive, via an interface of the web service from a remote client location, a query fat comprises data representing an authentication marker as an image of at least a portion of an item; compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a particular number of times the authentication marker has been queried at the web service within a period of time, wherein the confidence score is computed as a lower value as the particular number of times the authentication marker has been queried within the period of time at the web service increases; and provide, via the interface of the web service to the remote client location, an indication of whether the item is authentic based on the computation, by the web service, of the confidence score.

49.  A method, comprising: receiving, via an interface of a web service from a remote client location, a query that comprises data representing an authentication marker as an image of at least a portion of an item; computing, by the web service, a confidence score for the item, wherein the confidence score is a dependent value based at least on a particular number of times the authentication marker has been queried at the web service within a period of time, wherein the confidence score is computed as a lower value as the particular number of times the authentication marker has been queried within the period of time at the web service increases; and providing, via the interface of the web service to the remote client location, an indication of whether the item is authentic based on the computation, by the web service, of the confidence score.

56.  One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: receive, via an interface of a web service from a remote client location, a query that comprises data representing an authentication marker as an image of at least a portion of an item ; compute, by the web service, a confidence score for the item, wherein the confidence score is a dependent value based at least on a particular number of times the authentication marker has been queried at the web service within a period of time, wherein the confidence score is computed as a lower value as the particular number of times the authentication marker has been queried within the period of time at the web service increases; and provide, via the interface of the web service to the remote client location, an indication of whether the item is authentic based on the computation, by the web service, of the confidence score.
1.  A system, comprising: an image sensor located in a facility; and an unauthorized-product detection system comprising one or more hardware processors, configured to: receive from a provider of an item, an image of at least a portion of the item or a portion of the item packaging, wherein the image includes a representation of a physical characteristic of the portion of the item or the portion of the item packaging; receive, via an interface of a web service, a captured image of at least a portion of a received item or a portion of item packaging for the received item captured by the image sensor located in the facility; and compute a confidence score for authenticity of the received item, wherein the confidence score is computed as a numerical value based at least on two factors, the two factors comprising: computation of a similarity score, wherein the computation is based on a comparison of the captured image of at least the portion of the received item or the portion of the item packaging for the received item to the representation of the physical characteristic of the portion of the item or the portion of the item packaging received from the provider of the item, and wherein the comparison is based at least on a match of locations of features of the captured image to locations of features found in the representation of the physical characteristic received from the provider of the item; and a frequency that the representation of the physical characteristic has been queried at the web service, wherein the numerical value of the confidence score lowers in proportion to the frequency that the representation of the physical characteristic has been queried at the web service; in response to determining that the confidence score for the received item satisfies one or more constraints, provide, via the interface of the web service, an indication that authenticity of the received item is verified; and in response to determining that the confidence score for the received item does not satisfy the one or more constraints, provide, via the interface of the web service, an indication that the authenticity of the received item is not verified.

19.  A system, comprising: an unauthorized-product detection system implemented by one or more hardware processors and memory and configured to: receive, by the unauthorized-product detection system from a provider of an item, an authentication marker for the item; receive, via a web service interface of the unauthorized-product detection system data regarding a received item or the item packaging, the data including an authentication marker for the received item; compute a confidence score for authenticity of the received item, wherein the confidence score is computed as a numerical value based at least in part on two factors, the two factors comprising: a frequency that the authentication marker for the item has been queried at the web service, wherein the numerical value of the confidence score lowers in proportion to the frequency that the frequency that the authentication marker for the item has been queried at the web service; and computation of a similarity score, wherein the computation is based on a comparison of the authentication marker for the received item to the authentication marker for the item or a substantially similar authentication marker in one or more data stores, and wherein the comparison is based at least on a match of locations of features of the authentication marker for the received item to locations of features found in the authentication marker for the item or the substantially similar authentication marker in the one or more data stores, and wherein the one or more data stores include authentication markers for items provided by different item providers; and provide, by the web service interface, an indicator indicating whether the item is verified as authentic based on the confidence score.

34.  A system, comprising: one or more processors; and a memory storing program instructions that when executed on the one or more hardware processors cause the one or more processors to implement an unauthorized-product detection service configured to: receive, by the unauthorized-product detection service from a provider of an item, at least one authentication marker for an item; receive, via an interface of the service, an image of the item or the item packaging; compute a confidence score for authenticity of the item, wherein the confidence score is computed as a numerical value based at least on two factors, the two factors comprising: computation of a similarity score, wherein the computation is based on comparison of the image of the item to the at least one authentication marker for the item that is stored in one or more data stores, and wherein the comparison is based at least on a match of locations of features of the image of the item to locations of features found in the at least one authentication marker for the item stored in the one or more data stores; and a frequency that the at least one authentication marker for the item has been queried at the web service, wherein the numerical value of the confidence score lowers in proportion to the frequency that the at least one authentication marker for the item has been queried at the web service; and return via the interface of the service to the client the indication of whether the authenticity of the item is verified.


The independent claims 1, 19, and 34 of Patent No. 10,482,471 are not identical to the instant claims 42, 49, and 56, but however claim the same inventive concept of determining an item is authentic based upon a confidence score value dependent on the number of times the images have been queried (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘471 patent to be much broader (i.e. narrow anticipates or teaches broad, the differences being highlighted above).  Independent claims 49 and 56 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-17, 20-33 and 35-37 of Patent No. 10,482,471 recite substantially similar subject matter as the instant claims 43-48, 50-55, and 57-61.
Dependent claims 43-48, 50-55, and 57-61 are also rejected for their dependencies on claims 42, 49, and 56.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-61 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) providing an indication of whether an item is authentic based upon some computed confidence score which is an abstract idea of performing computations in accordance with a mathematical formula on that data.  This concept is also directed towards mental process of performing some sort of judgement on whether or not a product is authentic by observing or inspecting the product by hand.
The limitations of “compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a particular number of times the authentication marker has been queried at the web service within a period of time, wherein the confidence score is computed as a lower value as the particular number of times the authentication marker has been queried within the period of time increases; and provide an indication of whether the item is authentic based on the confidence score,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “A system, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a web service, wherein the web service is configured to:,” (or “at a web service” in claim 49 or “One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to:” of claim 56) nothing in the claim element precludes the step from the mathematical concept grouping.  For example, but for the “one or more processors” language, “compute” and “provide” in the context of this claim encompasses the user manually calculating some score for how confident they are in whether or not a product is authentic.  Similarly, the limitation of “compute” and “provide,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a computer or with computing components.  For example, but for the “one or more processors” language, “compute” in the context of this claim encompasses the user thinking that or knowing that certain products are counterfeited more often than others, would have a lower confidence in being authentic.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept, or mental process, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “receiving” step is simply an extrasolution data gathering activity.  Next, the claims 42 and 56 only recites one additional element – using one or more processors to perform the steps.  Method claim 42 is devoid of such an element and thus only directed towards the abstract idea previously identified.  The one or more processors in steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “web service,” “via an interface of the web service from a remote client location” and “via an interface of the web service to the remote client location,” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 43, 50, and 57 are dependent on claims 42, 49, and 56 and include all the limitations of claims 42, 49, and 56.  Therefore, claims 43, 50, and 57 recite the same abstract idea of “providing an indication of whether an item is authentic based upon some computed confidence score.”  The claim recites the additional limitations further limiting the data received which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 42, 49, and 56, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 44 are dependent on claims 42 and 43 and includes all the limitations of claim 42.  Therefore, claim 44 recites the same abstract idea of “providing an indication of whether an item is authentic based upon some computed confidence score.”  The claim recites the additional limitations further limiting how the further information is received via an application program interface, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Here, the application program interface is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   Again, as discussed with respect to claims 42, 49, and 56, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 45-48, 51-55, and 59-61 are dependent on claims 42, 49, and 56 and include all the limitations of claims 42, 49, and 56.  Therefore, claims 45-48, 51-52, 55, and 59-60 recite the same abstract idea of “providing an indication of whether an item is authentic based upon some computed confidence score.”  The claim recites the additional limitations further limiting the confidence score and queried-image, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 42, 49, and 56, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 42-61 are therefore not eligible subject matter, even when considered as a whole.

Possibly Allowable Subject Matter

The closest prior art of record Dameri (US Publication No. 2011/0276502) in view of Schmitz et al (US Publication No. 2014/0025594) wherein Dameri discloses the aspects of utilizing univocal signs in order to determine if products are authentic based upon a similarity index of an image of the particular product with the univocal sign (only the digital part 11 is received, at step 46a, the second module 8b performs an automatic search in the centralized database 4 in order to search for the digital part 11 of the received code.  The result of the search is sent to the third module 8c, at step 46b, which will then send the response to the consumer about the authenticity of the product (as detailed hereinafter); this processing result is in the form of a "OK" message, if the code has been found in one of the data records 5 of the centralized database 4, or a "NOT OK" message, otherwise, Dameri ¶87; The result of this comparison takes image quality into account: if the image quality is poor, it will be requested to repeat the test; if the image quality is good, a comparison result is automatically calculated, being expressed in terms of a similarity index ranging between 0 and 100 (where 0 refers to completely different images and 100 refers to substantially identical images); if image quality is mediocre, the images may be sent to an operator, who will view the two images, with the help of visual comparison tools (such as enlargement, measurements, verification of individual points) and manually indicate the result of the comparison, ¶91; similarity index, ok not ok, ¶92-¶93; internet, wireless link, ¶41).  Schmitz teaches the ability to track the number of times a unique barcode has been scanned and compared to a threshold (Schmitz ¶31-¶32).  Neither Dameri,and Schmitz, nor any of the other cited references teach, suggest, or otherwise render obvious how to compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a particular number of times the authentication marker has been queried at the web service within a period of time, wherein the confidence score is computed as a lower value as the particular number of times the authentication marker has been queried within the period of time at the web service increases.  The instant claims 42, 49, and 56 recite a similar combination of elements as follows (a portion of claim 42 reproduced for convenience):
“receive, via an interface of the web service from a remote client location, a query fat comprises data representing an authentication marker as an image of at least a portion of an item; 
compute a confidence score for the item, wherein the confidence score is a dependent value based at least on a particular number of times the authentication marker has been queried at the web service within a period of time, wherein the confidence score is computed as a lower value as the particular number of times the authentication marker has been queried within the period of time at the web service increases; and 
provide, via the interface of the web service to the remote client location, an indication of whether the item is authentic based on the computation, by the web service, of the confidence score”
It is clear from the disclosures of Dameri and Schmitz that the prior art does not consider the combination of elements, as commonly included in each independent claims 42, 49, and 56.
The Examiner was unable to find any non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the aforementioned references, the claim limitations pertaining to the aspect of the a determination or indication of an item being authentic based upon a confidence score based upon a similarity score, frequency of a physical characteristic/authentication marker wherein the numerical value of the confidence score lowers in proportion to the frequency that the representation of the physical characteristic/authentication marker has been queried at the web services.
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Dameri and Schmitz references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims would be allowable should the outstanding rejections be overcome, as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629